 



Exhibit 10.3
CKE Restaurants, Inc.
Amendment No. 2
To
Employment Agreement
     This Amendment No. 2 (the “Amendment”) to Employment Agreement is made
effective as of March 20, 2007, by and between CKE Restaurants, Inc. (the
“Company”) and Noah J. Griggs (the “Employee”).
RECITALS:
     A. The Company and the Employee entered into an Employment Agreement dated
as of January 2004, and amended on December 6, 2005 (the “Agreement”).
     B. The Company and Employee now desire to amend the Agreement as set forth
below.
AGREEMENT
     1. Other Compensation and Fringe Benefits. Section 4(d) of the Agreement is
hereby amended to extend the bonus provided for therein to fiscal years 2008,
2009 and 2010.
     2. Definitions. Terms used but not defined in this Amendment shall have the
respective meanings assigned to them in the Agreement.
     3. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which shall constitute one
Amendment.
     4. Terms and Conditions of Agreement. Except as specifically amended by
this Amendment, all terms and conditions of the Agreement shall remain in full
force and effect.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed by the undersigned as of the
date first written above.

                  /s/ Noah J. Griggs       Noah J. Griggs              CKE
Restaurants, Inc.
      By:   /s/ Andrew F. Puzder         Andrew F. Puzder        President and
Chief Executive Officer     

2